department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov setep rat uniform issue list kerkekererererererrereree rakkekkreerererreereeerererereke krekererrererereerereekrerer legend taxpayer a bank b financial_institution c amount ira x account y hekekererererererererererere krakkekrerererererererreeeeer hhrkkkkerererrererereerkrerrerererer hekkeekeerekrerereererreerrerereer rerrrekrerererreerrererrrerererrererrereree kekkkeeereererereerererererererer krekkkrekrerererrererrererrererererererererereerrrrereererere dear rrerkererrererrerereer this is in response to your letter dated date as supplemented by additional information dated date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ you have submitted the following facts and representations under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from individual_retirement_arrangement ira x totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to a mistake made by financial_institution c taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira x with bank b taxpayer a represents that he withdrew the entire balance in ira x amount on october this amount into an ira at financial_institution c on october i taxpayer a went to financial_institution c purchased a certificate of deposit cd at the time of purchase taxpayer a specified that the cd was a rollover ira cd taxpayer a with the intention of rolling maintained multiple ira cds at financial_institution c instead of establishing another ira cd financial_institution c established the new cd as a non-ira cd in account y the mistake was not discovered until after the 60-day rollover period had expired based on the facts and representations presented above you request that the internal_revenue_service waive the 60-day rollover requirement of code sec_408 with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by errors committed by financial_institution c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent lf you wish to inquire about this ruling kerekekeerererererererererrererererrereerekeeerere kereeerererererekr ere erereerereeerekeer keke eere re erreekke eker ereerererereekrerekereeererae ree ’ address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice
